UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 5, 2008 Pizza Inn, Inc. (Exact name of registrant as specified in its charter) Missouri0-1291947-0654575 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3551 Plano Parkway, The Colony, Texas75056 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (469) 384-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 5, 2008, the Company issued a press release announcing the results for the second quarter of the 2008 fiscal year.A copy of the press release is being furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description of Exhibit 99.2 Press Release dated February 5, 2008 (furnished herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pizza Inn, Inc. Date:February 8, 2008By:/s/ Charles R. Morrison Charles R. Morrison President and Chief Executive Officer (Principal Executive Officer) INDEX OF EXHIBITS Exhibit No. Description of Exhibit 99.2 Press Release dated February 5, 2008 (furnished herewith)
